DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 12/19/2019.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recite “…wherein the edge computer…to perform the one or more perception tasks” and it’s unclear whether the one or more perception tasks are the perception tasks performed by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9671777 to Aichele.

Per claim 8, Aichele teaches a method, comprising:
generating an object processing request (see at least col.8, lines 60-67 “…task data may be received.  In an example embodiment, the task data may be obtained from a database, such as a historical database.  The task data may be indicative of at least one part of at least one robot control program to be tested…”);
obtaining a paired algorithm and model for evaluation in response to the object processing request (see at least 6, lines 1-10 “…The robot controller 115 may be connected to a sensor 170 to sense parameters associated with the simulated robot during the execution of the plausible tests.  Upon obtaining results of the execution, the robot controller 115 may analyze the test results of the execution to select an optimized robot control program from the robot control programs…”); 
running the obtained paired algorithm and model on a computing platform (see at least col.9, lines 5-15 “…a plurality of plausible tests for at least one robot control program may be created at operation 230.  The plurality of plausible tests may be designed to execute at least one task associated with the task data…”);
evaluating a result for the object processing request from running of the obtained paired algorithm and model (see at least col.9, lines 47-19 “…the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program…”); and14
26350330.1ABBI-3305/P171339US02running a training algorithm to upgrade one or more models for performing the object processing request in response to the result indicating a failure of the object processing request (see at least col.10, lines 46-55 “…the optimization may include adjusting the test parameters based on the results of the execution of the plurality of plausible tests.  The test parameters associated with the robot control program may be adjusted automatically by employing machine learning and without requiring human supervision, for example, based on results of the execution of the plausible tests and the given criteria for correctness…”).

Per claim 9, Aichele further teaches
wherein running the training algorithm is triggered in response to at least two failures of the object processing request using the paired algorithm and model (see at least col.10, lines 46-55 “…employing machine learning and without requiring human supervision, for example, based on results of the execution of the plausible tests and the given criteria for correctness…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9671777 in view of U.S. Pub. No. 20190047149 to Wouhaybi.

Per claim 1, Aichele teaches a system comprising: 
an edge computer for running a first set of paired algorithms and models for performing one or more perception tasks and evaluating results thereof (see at least 6, lines 1-10 “…The robot controller 115 may be connected to a sensor 170 to sense parameters associated with the simulated robot during the execution of the plausible tests.  Upon obtaining results of the execution, the robot controller 115 may analyze the test results of the execution to select an optimized robot control program from the robot control programs…”).
	Aichele does not explicitly teach
a server computer in operative communication with the edge computer for running a second set of paired algorithms and models for performing one or more perception tasks and evaluating results thereof, wherein the edge computer and the server computer are in operative communication with a robotic cell operable to perform the one or more perception tasks.
	
Wouhaybi teaches an analogous art relates to a robotic cell, comprising:
		a robotic cell includes multiple robots and robot controllers (see at least FIG. 2 Robot Controller 112-117).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Aichele to incorporate the teaching of Wouhaybi to provide a robotic cell including multiple robot controllers for collaborating to perform collaborative tasks.  One would have been motivated to do so in order to perform collaborative tasks.

Per claim 2, Wouhaybi further teaches
wherein the first set of paired algorithms and models are ranked in a first priority for performance and the second set of pair algorithms and models are ranked in a second priority for performance below the first priority (see at least paragraph 0069 “Example 11 is a system that includes a cell monitor to record a first action of a first collaborative robot of a robotic cell while a first robot controller associated with the first collaborative robot is trained to perform…”).  

Per claim 3, Aichele further teaches
wherein the edge computer is local to a robotic cell that includes a robot for performing the one or more perception tasks (see at least FIG. 1).

Per claim 4, Aichele further teaches 
wherein the server computer is remote from the robotic cell (see at least FIG. 6; see also at least col.14, lines 12-42 “…computer system 600 may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud.  In other embodiments, the computer system 600 may itself include a cloud-based computing environment… The cloud may be formed, for example, by a server of web servers that include a plurality of computing devices, such as the computer system 600, with each server (or at least a plurality thereof) providing processor and/or storage resources.  These servers may manage workloads provided by multiple users (e.g., cloud resource customers or other users).  Typically, each user places workload demands upon the cloud that vary in real-time, sometimes dramatically…”).

Per claim 5, Aichele further teaches 
wherein the one or more perception tasks include categorization, classification, detection, location, sorting, segmentation, tracking, and image extraction of one or more objects (see at least col.11, lines 37-54 “…receiving task data by an HMI...The task data such as the purpose or definition of a task and task type can be entered as a command by voice… such as object type, position, orientation, and so forth…task type may include a gripping process or a complex task including a combination of multiple subtasks, for example "bring me a drink".  The task type may have abstract or precise success criteria, which may include special, temporal, logical, and other parameters…”).

Per claim 6, Aichele further teches
wherein the edge computer and the server computer are each configured to:
receive an object processing request (see at least col.8, lines 60-67 “…task data may be received.  In an example embodiment, the task data may be obtained from a database, such as a historical database.  The task data may be indicative of at least one part of at least one robot control program to be tested…”); 
select a paired algorithm and model to perform the perception task for the object processing request (see at least 6, lines 1-10 “…The robot controller 115 may be connected to a sensor 170 to sense parameters associated with the simulated robot during the execution of the plausible tests.  Upon obtaining results of the execution, the robot controller 115 may analyze the test results of the execution to select an optimized robot control program from the robot control programs…”); and 
run the perception task with the selected paired algorithm and model (see at least 6, lines 1-10 “…The robot controller 115 may be connected to a sensor 170 to sense parameters associated with the simulated robot during the execution of the plausible tests.  Upon obtaining results of the execution, the robot controller 115 may analyze the test results of the execution to select an optimized robot control program from the robot control programs…”).  

Per claim 7, Wouhaybi further teaches
wherein the perception task is ran by one of the edge computer and the server computer with the selected paired algorithm and model according to a ranked priority between the edge computer and the server computer (see at least paragraph 0069 “Example 11 is a system that includes a cell monitor to record a first action of a first collaborative robot of a robotic cell while a first robot controller associated with the first collaborative robot is trained to perform…”).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9811074 relates to optimization of robot control programs in physics-based simulated environment.
U.S. Pub. No. 20180099408 teaches a control device for controlling robot by learning action of person, robot system, and production system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191